Citation Nr: 0501698	
Decision Date: 01/24/05    Archive Date: 02/07/05

DOCKET NO.  02-14 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for asthma, secondary 
to service-connected left pleurisy.

2.  Entitlement to service connection for coronary artery 
disease, secondary to service-connected left pleurisy.

3.  Entitlement to an increased disability rating in excess 
of 10 percent for left pleurisy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
November 1945.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2002 RO decision which denied service 
connection for both asthma and coronary artery disease, 
secondary to service-connected left pleurisy.  The February 
2002 RO decision also denied an increased disability rating 
in excess of 10 percent for left pleurisy.  The veteran filed 
a notice of disagreement with the decision later in February 
2002.  After receiving a statement of the case in August 
2002, the veteran perfected his appeal to the Board by timely 
filing a substantive appeal in September 2002.  

In January 2004, the Board remanded this case back to the RO 
to ensure compliance with the Veterans Claims Assistance Act 
of 2000.  


FINDINGS OF FACT

1.  The veteran's asthma began many years after service, was 
not caused by any incident of service, and was not caused or 
permanently worsened by his service-connected left pleurisy.   

2.  The veteran's coronary artery disease began many years 
after service, was not caused by any incident of service, and 
was not caused or permanently worsened by his service-
connected left pleurisy.   

3.  The veteran's left pleurisy has resolved and there are no 
current residuals of this condition shown.


CONCLUSIONS OF LAW

1.  Asthma was not incurred in or aggravated by active 
service, and is not proximately due to or the result of a 
service-connected left pleurisy.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2004).

2.  Coronary artery disease was not incurred in or aggravated 
by active service, and is not proximately due to or the 
result of a service-connected left pleurisy.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2004).

3.  The criteria for a rating in excess of 10 percent for 
left pleurisy have not been met.  38 U.S.C.A. §§ 110, 1155 
(West 2002); 38 C.F.R. §§ 4.1-4.10, 4.71a, Diagnostic Code 
6845 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from November 
1942 to November 1945.  His entrance examination, performed 
in September 1942, revealed essentially normal findings 
throughout.  His service medical records are silent as to any 
treatment for or diagnosis of asthma or coronary artery 
disease.  He was treated inservice for pneumonia and 
pleurisy.  His discharge examination, performed in November 
1945, revealed that he had developed pleurisy in 1945.  It 
also noted that his cardiovascular system and lungs were 
normal.  Chest X-ray was negative, and the report listed a 
blood pressure reading of 110/74.

An August 1946 VA examination revealed that the veteran 
complained of pain under the left scapula.  X-ray examination 
of the chest showed that the left diaphragm was "tented", 
giving the appearance of an old pleurisy.  In a September 
1946 rating decision, the RO granted service connection for 
chronic left pleurisy, with a zero percent evaluation 
assigned from November 1945, and a 10 percent evaluation 
assigned from February 1946.  The 10 percent rating was 
confirmed by subsequent rating actions.

In May 1951, a physical examination of the lungs was 
conducted be C. Kessler, M.D.  The report noted the veteran's 
inservice history of treatment for left pleurisy.  Physical 
examination revealed the chest to be symmetrical and normal 
shape.  Fluoroscopy revealed both lung fields to be clear, 
both diaphragms were smooth and rounded with sharp 
costophrenic angles, and both diaphragms descent equally and 
freely.  Dr. Kessler then opined, "there is no evidence of 
pleurisy in this patient except from the history." 

In June 1951, the veteran underwent a bronchoscopy which 
revealed a normal tracheo-bronchial tree.  A bronchography 
was also performed at that time and revealed no abnormality.

Private treatment records, dated between May 1989 and January 
1992, show that the veteran was seen in January 1992 
complaining of a cough, and chest pain and discomfort.  X-
rays examination of the chest, performed in January 1992, was 
normal.  

A December 1991 VA outpatient treatment record shows that the 
veteran was seen previously in the Birmingham cardiology 
clinic and there were no significant problems.  He was 
presently complaining of constipation.  It was also noted 
that the veteran had a hiatal hernia.

During a March 1992 VA examination, the veteran stated that 
he felt a sharp pain under his left rib cage, which radiated 
to his back, upon quick inhalation.  This pain was worse 
during a chest cold, and producing phlegm relieves the pain 
somewhat.  He also mentioned that he has a daily cough 
productive of white to yellow sputnum, although he could not 
produce one at the time of the examination.  The examiner 
noted that the veteran had a thorough cardiac evaluation a 
few months prior to the examination, including a normal 
thallium graded exercise tolerance test.  The veteran also 
gave a history of whooping cough as a child.  Objective 
examination revealed no digital clubbing.  Right 
diaphragmatic excursion was 6 centimeters, and the left was 5 
centimeters.  Some rales were auscultated in the left lateral 
lung field, otherwise no adventitious lung sounds were 
auscultated.  There was tenderness to palpation in the left 
upper quadrant, somewhat consistent with the pleuritic type 
pain described by the veteran.  The examiner also noted that 
no cor pulmonale was present, and there was no dyspnea noted 
on exertion or at rest.  The diagnosis was left pleuritic 
chest pain.  With the veteran's history of whooping cough as 
a child, bronchiectasis was a concern.  Further diagnosis was 
delayed pending the results of laboratory evaluations.

In April 1992, pulmonary function tests were conducted, and 
the results were described as normal by the examiner.  X-ray 
examination of the chest demonstrated no acute disease or 
evidence of bronchiectasis.  After reviewing this lab data, 
the VA examiner noted that the diagnosis of left pleuritic 
chest pain was not well established.

A treatment report, dated in November 1999, noted that an 
electrocardiogram (EKG) showed left ventricular hypertrophy 
(LVH) and sinus rhythm with a rate of 69.  X-ray examination 
of the chest revealed a normal size heart, clear lung fields 
and normal pulmonary vascularity.  The report noted that the 
veteran had idiopathic hypertrophic sub-aortic stenosis 
(IHSS).

A December 2000 treatment report noted the veteran's history 
of IHSS with a previous stroke.  The report noted that he was 
subjectively stable with no new symptoms of cerebrovascular 
insufficiency.  A treatment report, dated in May 2001, noted 
that he had been recently hospitalized for stoke syndrome and 
cardiac dysfunction.  The report noted that his medications 
were adjusted.  The report concluded with an impression of 
COPD and asthma.  A statement from his private physician, 
dated in May 2001, noted a history of syncope, IHSS, and 
severe COPD. 

In January 2002, a VA examination for respiratory diseases 
was conducted.  The report noted the veteran's inservice 
history of treatment for pneumonia with pleurisy, which 
required several months of therapy before recovery.  Since 
that time, he reported no more episodes.  For the past four 
to five years, he has had shortness of breath, for which he 
takes bronchodilators.  He has been diagnosed with asthma and 
hypertension, which is not well controlled.  He has had 
peripheral vascular disease with stents placed in both 
iliacs.  The report also noted that he has had a stroke with 
left hemiparesis, which was treated with a carotid 
endarterectomy.  Physical examination revealed good breath 
sounds; however, there were diffuse inspiratory and 
expiratory wheezes and coarse crackling.  Cardiovascular 
examination was negative.  Peripheral pulses were present in 
the feet, and there was no edema.  The report concluded with 
diagnoses of: history of pneumonia and pleurisy in the 
military, with no apparent recurrence and no residuals; 
asthma for four or five years, not related to the veteran's 
service-connected pleurisy; coronary artery disease, 
nonobstructive and asymptomatic, not related to the veteran's 
service-connected pleurisy; cerebrovascular disease, status 
post cerebrovascular accident with a mild to moderate left 
hemiparesis; status post carotid endarterectomy; peripheral 
vascular disease, status post bilateral iliac artery 
stenting; and hypertension.

A pulmonary function test, performed in February 2002, noted 
the veteran's history of having been a smoker.  The reported 
noted an impression of severe restriction or severe 
obstruction with air trapping. 

A treatment report, dated in February 2002, noted diagnoses 
of COPD and steroid dependent asthma; ischemic heart disease; 
IHSS; history of stroke; carotid artery disease status post 
endarterectomy, bilateral bruits; history of bladder cancer; 
history of GERD.  

In August 2002, a VA physician submitted an opinion that 
there is no relationship between the veteran's heart 
condition and his service-connected pleurisy.  In support of 
this opinion, the VA physician noted that the veteran's 
pleurisy was found to have been resolved in 1951.  

In January 2005, an examination for aid and attendance, dated 
in December 2004, was received.  The report noted that the 
veteran was bedridden, and that he had a fractured spine 
which had resulted in paralysis of all lower body functions 
from the waist down.  The report noted diagnoses of malignant 
neoplasm, bronchus and lung cancer.

II.  Analysis

First, the Board must address legislation and developments 
involving VA's duty to notify and assist claimants.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000, 
codified at 38 U.S.C.A. §§ 5103 & 5107 (West 2002), (the 
"VCAA") was signed into law.  This enhanced the 
notification and assistance duties of the VA towards 
claimants.  

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) (2004) apply to cases pending before VA on 
November 9, 2000, even if the initial agency of original 
jurisdiction decision was issued before that date; and (2) 
that a claimant must be given notice in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before an 
initial unfavorable decision is issued.  Section 3(a) of the 
VCAA (also 38 U.S.C.A. § 5103(a)) and 38 C.F.R. § 3.159(b)(1) 
require that, upon receipt of a complete or substantially 
complete application, the VA must notify the claimant and any 
representative of any information and any medical or lay 
evidence not previously provided to the VA that is necessary 
to substantiate the claim; this notice requires the VA to 
indicate which portion of that information and evidence is to 
be provided by the claimant and which portion the VA will 
attempt to obtain on the claimant's behalf.  

In Pelegrini, the Court held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant 's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  

By letter dated in February 2004, and the June 2004 
supplemental statement of the case (SSOC), the RO advised the 
veteran of the enactment of the VCAA.  The veteran was 
advised that VA would make reasonable efforts to help him get 
the evidence necessary to substantiate his claims herein, but 
that he must provide enough information so that VA could 
request any relevant records.  The veteran was advised of the 
evidence previously received and requested to provide 
authorization for the release of any additional medical 
records which may be available.  The veteran was also 
requested to identify any additional information or evidence 
that he wanted VA to try and obtain.   

The February 2002 rating decision, the August 2002 SOC, the 
Board's January 2004 remand, the RO's letter in February 
2004, and the June 2004 SSOC, collectively notified the 
veteran of the relevant laws and regulations and essentially 
advised him evidence necessary to substantiate his claim 
herein.  The June 2004 SSOC specifically set forth the 
regulations pertaining to VA's duty to assist, thus notifying 
the veteran of his and VA's respective obligations to obtain 
different types of evidence.  These documents also advised 
the veteran of the evidence of record, adjudicative actions 
taken, and of the reasons and bases for denial.  

There can be no harm to the veteran, as the VA has made all 
efforts to notify and to assist the veteran with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the more general notice of the need for any evidence in 
the veteran's possession.  Thus, the VA has satisfied its 
"duty to notify" the veteran.

The RO has obtained all available treatment records 
identified by the veteran.  The veteran's service medical 
records are in the record, the RO has obtained all post 
service treatment records identified by the veteran, and the 
veteran has been provided with the pertinent VA examinations.  
Thus, there are no additional records to be obtained herein.  
Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2004).

The Board notes that the veteran has submitted an aid and 
attendance examination, dated in December 2004, which has not 
been previously considered by the RO.  The Board does not 
find that a remand is required to permit the RO to review 
this evidence as it is not material to the issues on appeal.  
Specifically, the evidence makes no reference to the severity 
of the veteran's service-connected left pleurisy, or to the 
etiology of his asthma or coronary artery disease.  Thus, the 
evidence is not probative as to the veteran's claims, and a 
remand for RO consideration of this evidence would serve no 
beneficial purpose.
 
A.  Claims for Service Connection

The veteran contends that service connection is warranted for 
asthma and for coronary artery disease, secondary to service-
connected left pleurisy.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability. Hickson v. West, 12 
Vet. App. 247, 253 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Secondary service connection may be granted if a claimed 
disability is found to be proximately due to or is the result 
of an established service-connected disability.  38 C.F.R. 
§ 3.310(a).  Secondary service connection may be found in 
certain instances in which a service-connected disability 
aggravates another condition.  When aggravation of a 
veteran's non-service-connected condition is proximately due 
to or the result of a service-connected condition, the 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

In addition, when certain enumerated disorders, including 
cardiovascular disease, become manifest to a degree of 10 
percent within 1 year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service. This presumption is rebuttable 
by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

i.  Asthma

In this case, the evidence shows that the veteran has been 
diagnosed with asthma.  However, the earliest medical 
diagnosis of asthma was in 2001, over fifty-five years after 
his discharge from active duty service.  The VA examination, 
performed in January 2002, noted his history of shortness of 
breath for the past four to five years.   

The evidence of record demonstrates that the veteran was 
never diagnosed with asthma while in service.  Moreover, 
there is no medical evidence of record linking the veteran's 
current asthma to any inservice injury or disease, or to his 
service-connected left pleurisy.  In fact, the only medical 
opinion relevant to this issue explicitly states that there 
is no such connection.  The VA examiner in January 2002 
opined that there was no relationship between the veteran's 
asthma and his pleurisy.  

Although the veteran contends that his asthma is related to 
his service-connected left pleurisy, he has not demonstrated 
that he has the medical training, or is otherwise competent 
to render medical opinions; accordingly, his contentions are 
merely speculative and are of no probative value in 
determining service connection.  Moray v. Brown, 5 Vet. 
App. 211, 214 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

The weight of the credible evidence demonstrates that the 
veteran's current asthma began many years after service, was 
not caused by any incident of service, and was not caused or 
permanently worsened by his service-connected left pleurisy.  
As the preponderance of the evidence is against the claim for 
service connection for asthma, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ii.  Coronary Artery Disease
 
The veteran's service medical records from his active duty 
from November 1942 to November 1945, including the service 
separation examination, do not show coronary artery disease.  
Post-service treatment records are silent as to any coronary 
artery disease until 1999, many years after service. 

In August 2002, a VA medical examiner opined that the 
veteran's current coronary artery disease was not related to 
his service-connected left pleurisy.  This VA examiner noted 
that the veteran's pleurisy was found to have been resolved 
by another physician in 1951.  The VA examination report, 
dated in January 2002, also concluded with a medical opinion, 
based upon his complete history, that the veteran's current 
coronary artery disease, was not related to his pleurisy.  In 
support of his opinion, the examiner noted that the veteran's 
history of pleurisy in the military, with no apparent 
recurrence and no current residuals.  
 
The weight of the credible evidence demonstrates that the 
veteran's current coronary artery disease began many years 
after his active duty, was not caused by any incident of 
service, and was not caused or worsened by the service-
connected left pleurisy.  Coronary artery disease was not 
incurred in or aggravated by service, and is not proximately 
due to or the result of the service-connected left pleurisy.  
Neither direct nor secondary service connection for a 
coronary artery disease is warranted.  

As the preponderance of the evidence is against the claim for 
service connection for coronary artery disease, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

B.  Increase in 10 Percent Rating for Pleurisy

Disability evaluations are determined by the application of a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

When rating a veteran's service-connected disability, the 
entire medical history must be considered.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

The veteran's service-connected left pleurisy is currently 
evaluated by the RO under the provisions of Diagnostic Code 
6845, used in rating chronic pleural effusion or fibrosis.  
The current 10 percent rating for left pleurisy has been in 
effect since 1946 and is protected from reduction.  
38 U.S.C.A. § 110.  

The following General Rating Formula is to be used for 
evaluating Restrictive Lung Disease disabilities (diagnostic 
codes 6840 through 6845): A 100 percent rating is to be 
assigned when the FEV-1 is less than 40 percent of predicted 
value, or the ratio of Forced Expiratory Volume in one second 
to Forced Vital Capacity (FEV-1/FVC) is less than 40 percent, 
or Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) is less than 40-percent 
predicted, or the maximum exercise capacity is less than 15 
ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), or there is cor pulmonale (right heart failure), 
or right ventricular hypertrophy, or pulmonary hypertension 
(shown by Echo or cardiac catheterization), or episode(s) of 
acute respiratory failure, or there is a requirement for 
outpatient oxygen therapy. With an FEV-1 of 40 to 55 percent 
predicted, or FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 
40 to 55 percent predicted, or maximum oxygen consumption of 
15 to 20 ml/kg/min (with cardiorespiratory limit), a 60 
percent rating is assigned. A 30 percent evaluation is 
warranted for an FEV-1 of 56 to 70 percent predicted, or and 
FEV-1/FVC of 56 to 70 percent, or DLCO (SB) 56 to 65 percent 
predicted. When the FEV-1 is 71 to 80 percent predicted, or 
FEV-1/FVC is 71 to 80 percent, or DLCO (SB) is 66 to 80 
percent predicted, a 10 percent rating is to be assigned.

The evidence of record shows no treatment for many years for 
the veteran's service-connected left pleurisy.  His most 
recent VA examination for respiratory disease, conducted in 
January 2002, diagnosed the veteran has having a history of 
pneumonia and pleurisy in the military, with no apparent 
recurrence and no current residuals.  The veteran's pleurisy 
is currently manifested by complaints of pain, which is 
contemplated by the 10 percent rating.  The veteran's 
contentions have been considered, but the objective evidence 
as a whole does not demonstrate a greater disability than is 
recognized by the 10 percent evaluation currently assigned 
the veteran's pleurisy.  

The clinical findings are more probative than the veteran's 
unsupported contentions.  Therefore, the veteran is not 
entitled to an increased rating on a schedular basis.

The Board has also reviewed the record under the provisions 
38 C.F.R. § 3.321. The Board concludes that there is no 
evidence warranting further action on this question. There is 
no evidence demonstrating that the service-connected left 
pleurisy markedly interferes with employment, or that the 
veteran has been hospitalized because if this condition, or 
has required frequent treatment of it.  

The preponderance of the evidence is against the claim for an 
increase in a 10 percent rating for service-connected left 
pleurisy.  Thus, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied. 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for asthma is denied.

Service connection for coronary artery disease is denied.

An increased rating in excess of 10 percent for left pleurisy 
is denied.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


